Title: To John Adams from Thomas Jefferson, 4 September 1785
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Sep. 4. 1785.
          
          On receipt of your favors of Aug. 18. & 23. I conferred with mr̃ Barclay on the measures necessary to be taken to set our treaty with the pyratical states into motion through his agency. supposing that we should begin with the emperor of Marocco, a letter to the emperor & instructions to mr̃ Barclay seemed necessary. I have therefore sketched such outlines for these as appear to me to be proper. you will be so good, as to detract, add to, or alter them as you please, to return such as you approve under your signature, to which I will add mine. a person understanding English, French & Italian, & at the same time meriting confidence, was not to be met with here. Colo. Franks understanding the two first languages perfectly, and a little Spanish instead of Italian, occurred to mr̃ Barclay as the fittest person he could employ for a Secretary. we think his allowance (exclusive of his travelling expences & his board which will be paid by mr̃ Barclay in common with his own) should be between 100 & 150 guinees a year. fix it where you please between these limits. what is said in the instructions to mr̃ Barclay as to his own allowance was proposed by himself. my idea as to the partition of the whole sum to which we are limited (80,000 D.) was that one half of it should be kept in reserve for the Algerines. they certainly possess more than half of the whole power of the Pyratical states. I thought then that Marocco might claim the half of the remainder, that is to say one fourth of the whole. for this reason in the instructions I propose 20,000 D. as the limits of the expences of the Marocco treaty. be so good as to think of it, and to make it what you please. I should be more disposed to enlarge than abridge it on account of their neighborhood to our Atlantic trade. I did not think that these papers should be trusted through the post office, & therefore, as Colo. Franks is engaged in the business, he comes with them. passing by the diligence the whole expence will not exceed 12 or 14 guineas. I suppose we are bound to avail ourselves of the cooperation of France. I will join you therefore in any letter you think proper to write to the Count de Vergennes. would you think it expedient to write to mr̃ Carmichael to interest the interposition of the Spanish court? I will join you in any thing of this kind you will originate. in short be so good as to supply whatever you may think necessary. with respect to the money mr̃ Jay’s information to you was that it was to be drawn from Holland. It will rest therefore with you to avail mr̃ Barclay of that fund either by your draughts, or by a letter of credit to the bankers in his favour to the necessary amount. I imagine the Dutch Consul at Marocco may be rendered an useful character in the remittances of money to mr̃ Barclay while at Marocco.
          You were apprised, by a letter from mr̃ Short, of the delay which had arisen in the execution of the treaty with Prussia. I wrote a separate letter of which I inclose you a copy, hoping it would meet one from you & set them again into motion
          I have the honour to be with the highest respect Dear Sir / Your most obedient / & most humble servt.
          
            Th: Jefferson
          
        